DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 01/21/2022. As directed by the amendment: claims 1, 3, 6, 11-13 and 18 have been amended, no claim has been cancelled nor added.  Thus, claims 1-19 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter: “said fabric cover having free ends”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the original specification fails to provide any support for the limitation “said fabric cover having free ends” as claimed
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Devlin (US 2004/0243035) in view of Weber et al. (US 2014/0179499).
Regarding claim 1, Devlin discloses an assembly for self-massage (figs. 1 and 2A-B, see abstract), the assembly comprising: 
a sleeve 10 (fig. 1, see [0027]) having first end and second ends 20, and a length, the length extending between the first and the second ends (fig. 1), 
a plurality of balls 30 (fig. 1) connected to the sleeve 10 (fig. 2, see [0027]), each of the plurality of balls having a compressibility, an outer surface, an inner volume, and a circumference, respectively (“tennis balls 30”, see fig. 1 and [0027]); 
a fabric cover comprising the sleeve 10 having a silky texture that is soft (“tuft fabric” made from “velvet or terry cloth”, see [0027]) to a skin of a user, said fabric cover 10 substantially enveloping said plurality of balls 30 (fig. 2A), said fabric cover 10 having free ends (sleeve 10 having top and bottom free ends as shown in fig. 2A); 
wherein said sleeve and said plurality of balls are configured to apply a massage pressure to one or more parts of said user via the outer surfaces of said plurality of balls when an opposing tensile force is applied to each end of said sleeve (figs. 3-4), and said first grabbing end and said second grabbing end of the sleeve are pulled toward said user (fig. 4, see [0030]); and 
wherein said plurality of balls 30, and said fabric cover 10 are arranged as a tool (fig. 2) for self-massage usable by said user for massaging said one or more parts of said user's body (see [0030]).
Devlin does not disclose a rope having a first grabbing end, a second grabbing end, and a length, the length extending between the first grabbing end and the second grabbing end, the rope including a durable braided segment and the plurality of balls connected to the rope. However, Weber et al. disclose a tool  (fig. 1) comprising a plurality of balls 120, 130, 140 and 150 (“ball-shaped object”, see [0052]) connected to a rope 104 (fig. 1, “a rope”, see [0020] and [0049]), said rope having a first grabbing end 106 , a second grabbing end 107 (fig. 1, see [0051]), and a length (fig. 1), the length extending between the first grabbing end and the second grabbing end, the rope including a durable braided segment (braided segment 104 as best seen in fig. 1).Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Devlin‘s reference, to include  a rope having a first grabbing end, a second grabbing end, and a length, the length extending between the first grabbing end and the second grabbing end, the rope including a durable braided segment and the plurality of balls connected to the rope, as suggested and taught by Weber et al., for the purpose of providing a non-resilient rope having  a slender length of pliable material that can be used to support the ball-shaped objects and capable of bending repeatedly without breaking for effectively stretching a user's muscles, thereby advantageously promotes safe and proper stretching, by enabling the user to determine and regulate the amount of force placed on the user's body during stretching (see [0049]). 
Regarding claims 2-3, Devlin discloses wherein each compressibility of each of said plurality of balls is compressible by hand (tennis ball has a compressibility which is compressible by hand); wherein said plurality of balls includes two tennis balls (“tennis balls 30”, see [0027]) and it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Devlin‘s reference, to include  three or more tennis balls as applicant appears to have placed no criticality on the claimed number of the balls and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 4-5, Devlin does not disclose that the plurality of balls are smaller than tennis balls or larger than tennis balls. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Devlin‘s reference, such that the balls are smaller or larger than tennis ball, for the purpose of selectively providing suitable appropriate massaging surface contact for the ball depending on each desired target area such as  neck, upper back, or lower back, etc., since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 6-7, 14-15 and 19, Weber et al. further teach wherein each of said plurality of balls  includes a center and a rope passage 162 (fig. 4, see [0053]), said rope passage going through two opposing sides of the outer surface through said center; and wherein said rope 104 extends through each rope passage of each of said plurality of balls, respectively (figs. 2-4, see [0053]);  wherein at least one of said plurality of balls is fixed to a point along the length of said rope (see ball 130 or ball 140  in fig. 1); wherein each of said plurality of balls has a hollow construction or a solid construction (“a solid or a hollow sphere”, see [0052]); and  further comprising a set of user instructions 212 (see [0056]); and wherein the assembly is arranged as a kit 200 (see [0056]).
Regarding claim 8, Devlin as modified by Weber et al.  discloses wherein the length of the sleeve enveloping the rope is less than five feet in length (“between 36 and 48 inches [four feet]”, see [0030]) 
 Regarding claims 9-10, with respect to “said length of rope is  between four feet in length and seven feet in length” or “said length of rope is approximately five feet in length”, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combined reference, such that the length of rope is between four feet in length and seven feet or approximately five feet in length, as applicant appears to have placed no criticality on the claimed range or the claimed length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 11-13,  Devlin discloses wherein said fabric cover is made from a tufted fabric 12 having a pile 14 on an interior surface, wherein the fabric may be swade cloth, velvet or terry cloth (see [0027) but does not teach that the fabric cover is chenille with a low pile, or crepe de chine with a low pile; or  comprises mink with a low pile. However, It would have been obvious to one having ordinary skill in the art to select chenille, crepe de chine or mink fabric (faux) with a low pile, for the purpose of providing a suitable fabric  made from a soft durable yarn that gives a velvety appearance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, with respect to  “said compressibility of each of said plurality of balls is variable and selectable by said user”, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Devlin‘s reference, such that compressibility of each of said plurality of balls is variable and selectable by said user, for the purpose of selectively providing various balls each having different compressibility in order to achieve optimal massaging effect on selected desired target areas during use. 
Regarding claim 17, with respect to “wherein at least one of said plurality of balls has an oblong shape”,  it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Devlin‘s reference, such that at least one of said plurality of balls has an oblong shape, as applicant appears to have placed no criticality on the claimed , since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 18, Devlin as modified by Weber et al. discloses an assembly for self-massage, the assembly comprising all the claimed features as discussed above in claims 1-17, and further including at least one of said plurality of balls is fixed to a point along the length of the rope (at least one ball 140 is fixed to a point 115 along the length 110 of the rope 104, see fig. 1  and [0055] of Weber).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot in view of  new ground of rejection as discussed above
Applicant argues on page 6 that the prior art fails to disclose “said fabric cover having free ends” as recited in amended Claims 1 and 18. 
The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of the “fabric cover having free ends” is interpreted as reasonably broad enough to still be met by the structural recitations within Devlin, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Devlin in view of Weber, as interpreted above in light of the Amendment.
In response to Applicant’s argument that “The placement of a fabric cover having free ends over these handles would destroy the entire purpose of these handles because it would make it much harder to grip the "handles" of Weber if there was a cover having free ends placed over it ”, it is noted that Applicant is simply attacking Weber in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Devlin and Weber. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Devlin already teach all the claimed features including a plurality of balls connected to and enclosed inside the cover. Weber is cited to specifically to teach a plurality of balls 120, 130, 140 and 150 (“ball-shaped object”, see [0052]) connected to a rope 104 (fig. 1, “a rope”, see [0020] and [0049]). It is noted that these balls are similar and equivalent to Devlin’s balls and thus would serve as a massaging means and not as “a handle” as alleged by Applicant.
Therefore, there appear to be no non-obviousness for one of ordinary skill in the art to modify the device in the Devlin‘s reference, to include  a rope having a first grabbing end, a second grabbing end, and a length, the length extending between the first grabbing end and the second grabbing end, the rope including a durable braided segment and the plurality of balls connected to the rope, as suggested and taught by Weber et al., for the purpose of providing a non-resilient rope having  a slender length of pliable material that can be used to support the ball-shaped objects and capable of bending repeatedly without breaking for effectively stretching a user's muscles, thereby advantageously promotes safe and proper stretching, by enabling the user to determine and regulate the amount of force placed on the user's body during stretching (see [0049]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785